Citation Nr: 1424696	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-03 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  For the period prior to May 28, 2013, entitlement to an initial disability rating in excess of 80 percent disabling for bilateral hearing loss.

2.  For the period beginning on May 28, 2013, entitlement to an initial disability rating in excess of 90 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

J, Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Waco, Texas that granted service connection for bilateral hearing loss and assigned an 80 percent disability rating, effective October 21, 2005.

A September 2013 Supplemental Statement of the Case (SSOC) granted a higher 90 percent disability rating for the Veteran's bilateral hearing loss, effective May 28, 2013.  As this did not constitute a grant of the maximum benefit sought on appeal, these matters remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board acknowledges that in October 2013, the Veteran raised the issue of entitlement a total disability rating based on individual unemployability (TDIU).  Because a 100 percent rating is being granted herein, which is the maximum schedular rating, the Board finds that any issue as to entitlement to a TDIU is moot, as his only service-connected disability is his hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A January 2008 private audiological record reflects that, using Table VIa based on exceptional patterns of hearing impairment, the Veteran had level XI hearing bilaterally, which meets the minimum criteria for the maximum schedular rating.


CONCLUSIONS OF LAW

1.  Having resolved doubt in favor of the Veteran, for the entire period on appeal, the criteria for a 100 percent disability rating for bilateral hearing loss are met.  38 U.S.C.A. §§ 1114, 1155 (West 2002); 38 C.F.R. §§ 3.350, 4.85, Diagnostic Code 6100, 4.86 (2013).

2.  Having resolved doubt in favor of the Veteran, for the entire period on appeal, the criteria for entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) are met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for higher initial ratings for his service-connected hearing loss, a 100 percent disability rating and SMC is being granted herein for the entire period on appeal.  Therefore, the Board finds that any deficiency under the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Evaluations of defective hearing range from noncompensable to 100 percent. This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010). The ratings for disability compensation for hearing loss are generally determined by the mechanical application of the criteria in Table VI and Table VII. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.86(a) (2013).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2013).

The Veteran's bilateral hearing loss is currently assigned an 80 percent disability rating for the period prior to May 28, 2013, and 90 percent thereafter under Diagnostic Code 6100.  See 38 C.F.R. §§  4.85, 4.86.  The Veteran seeks higher initial ratings.

A March 2007 VA audiological examination report reflects that audiological testing revealed pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
80
80
105+
105+
105+
99
LEFT
80
85
105+
105+
105+
100

Speech recognition ability (using Maryland CNC word lists) was measured as 68 percent bilaterally.  The examiner recorded a diagnosis of bilateral sensorineural hearing loss, and noted that it was severe to profound.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level VII hearing bilaterally.  Using Table VII, the combination of level VII hearing bilaterally corresponds to a 40 percent disability rating.  Using Table VIa (for exceptional patterns of hearing impairment), these audiological results correlate to level X hearing in both ears.  Then, using Table VII, the combination of level X hearing in both ears corresponds to an 80 percent disability rating, which is the rating currently assigned for the period prior to May 28, 2013.  

A January 2008 private audiograph clearly reflects that the Veteran's pure tone auditory thresholds were as follows:


Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
90
115
115
115
108.75
LEFT
85
115
115
115
107.5

Using Table VIa (for exceptional patterns of hearing impairment), these audiological results correlate to level XI hearing in both ears.  Then, using Table VII, the combination of level XI hearing in both ears corresponds to a 100 percent disability rating.

The Board emphasizes that the Court has interpreted Kelly v. Brown, 7 Vet. App. 471 (1995), as not precluding the Board from utilizing private audiograph results in hearing loss cases; rather, the Court has interpreted Kelly as merely holding that an analysis of a private audiograph required fact finding beyond the Court's jurisdiction; in fact, the Court in Kelly remanded the case to the Board for consideration of the private examination results.

A May 2013 VA audiological examination reflects that pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
90
85
105+
105+
105+
105+
LEFT
90
85
105+
105+
105+
105+

Speech recognition ability (using Maryland CNC word lists) was measured as 20 percent in the right ear, and 36 percent in the left ear.  The examiner recorded a diagnosis of bilateral sensorineural hearing loss.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level XI hearing for the right ear, and level X for the left ear.  Using Table VII, the combination of level X and XI hearing corresponds to a 90 percent disability rating, the rating assigned by the RO beginning on May 28, 2013 (the date of the examination).  Using Table VIa (for exceptional patterns of hearing impairment), these audiological results correlate to level X hearing bilaterally.  Then, using Table VII, the combination of level X hearing in both ears corresponds to only an 80 percent disability rating.  The Board notes, however, that the DBQ form provided to the VA examiner for completion provided that 105 was the maximum value to be used, such that it is not clear what the actual thresholds were at 2000, 3000, and 4000 hertz (noted as 105+).

In light of the above, having resolved all doubt in favor of the Veteran, the Board finds that a 100 percent rating is warranted for the entire period on appeal.  The Board acknowledges that the March 2007 VA examination auditory thresholds only correspond with an 80 percent rating, and that the May 2013 VA examination auditory thresholds only correspond with a 90 percent rating.  The Board again notes, however, that the May 2013 DBQ form provided to the VA examiner for completion stated that 105 was the maximum value to be used, such that it is not clear what the actual thresholds were at 2000, 3000, and 4000 hertz (noted as "105+").  Similarly, the March 2007 VA examination report reflects that the Veteran's thresholds at 2000, 3000, and 4000 hertz were all 105+.  The Board adds in this regard that the C&P Handbook of Standard Procedures and Best Practices for Audiology C&P Examinations provides that a "failure to respond [to stimuli] will be indicated with a '+' after the maximum allowable limit of the audiometer or the maximum permissible limit, whichever is lower (e.g. 105+)."  It likewise provides that "absent reflexes will be indicated with a '+' after the maximum allowable limit (e.g. 105+) or the equipment limits, whichever is lower."  See Handbook at 13 and 17.  In other words, the "+" sign indicates that the Veteran's thresholds may have in fact been in excess of 105, which is further indicated by the fact that the January 2008 private audiological evaluation revealed thresholds of 115 decibels, at 2000 to 4000 hertz.  Therefore, the Board will resolve doubt in the Veteran's favor and find that his hearing loss met the criteria for a 100 percent rating (level XI bilaterally using Table VIa) for the entire period on appeal.

The supplemental statement of the case indicates that C&P Policy dictates that puretones above 105 dB cannot be recorded or used for rating purposes so all decibel losses exceeding 105 dB must be considered as 105 DB for the purposes of averaging.  The Board acknowledges that a recent February 2014 C&P Service Bulletin provides that "entries above 105 decibels will not be accepted at any hertz frequency level in audiometric testing for rating purposes," and that the average of 85, 105, 105, and 105 decibels (rather than 85 or 90, 115, 115, and 115 as shown in the January 2008 audiograph for 1000, 2000, 3000, and 4000 hertz, respectively) is only 100, which, using Table VIa, would correspond to level X hearing in both ears, for which Table VII provides only a 90 percent rating.  See also Handbook of Standard Procedures and Best Practices for Audiology C&P Examinations at 12-13, 17. ("Maximum Allowable Limit - In no instance shall stimuli be presented above 105 dB HL for puretone tests, or above 100 dB HL for speech tests, or above the patient's discomfort level."  "The four-frequency pure tone average (4FA) is based on thresholds at 1000, 2000, 3000, and 4000 Hz . . . In those circumstances where the average includes a no-response at the maximum allowable limit or the maximum limits of the audiometer, 105 dB HL will be averaged.").

In this regard, the Board notes that it is bound by the federal statutes and regulations pertaining to rating hearing loss claims, and 38 C.F.R. § 4.85(d) provides that the "puretone average threshold . . . is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four."  There is no provision in the regulations for limiting thresholds to 105 decibels for rating purposes.  Therefore, the Board will use the actual thresholds shown in the January 2008 private audiograph in rating the Veteran's hearing loss.

Pursuant to 38 C.F.R. § 4.85(g), the Board has considered whether the Veteran may be entitled to SMC on account of deafness.  "Special monthly compensation under 38 U.S.C. 1114(k) is payable for . . . deafness of both ears, having absence of air and bone conduction. . . provided that the combined rate of compensation does not exceed the monthly rate set forth in 38 U.S.C. 1114(1) when authorized in conjunction with any of the provisions of 38 U.S.C. 1114(a) through (j) or (s)."  38 C.F.R. § 3.350(a) (2013).

"Deafness in both ears, having absence of air and bone conduction, will be held to exist when examination in a VA authorized audiology clinic under current testing criteria shows bilateral hearing loss equal to or greater than the minimum bilateral hearing loss required for a maximum rating evaluation under the rating schedule."  See 38 C.F.R. § 3.350(a)(5) (2013).

The auditory thresholds correspond with level XI hearing bilaterally under Table VIa, for the entire period of time on appeal, which constitutes the requisite hearing loss for the maximum (100 percent) schedular rating under 38 C.F.R. §§  4.85 and 4.86.  Therefore, the Board finds that entitlement to SMC under 38 U.S.C.A. § 1114(k) is warranted for the entire period on appeal.  See 38 C.F.R. § 3.350(a).  

While the Board acknowledges that "deafness" for 38 C.F.R. § 3.350(a)(5) purposes references audiological testing performed in a VA authorized audiology clinic, it does not state that VA authorized testing is required in order to grant SMC.  As discussed above, the 2008 private audiological test shows that the criteria for the maximum rating were met.  Accordingly, the criteria for SMC under 38 U.S.C.A. § 1114(k) are met.  

It is noted that 38 C.F.R. § 4.85(a) provides that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  An internet search reveals that the audiologist who conducted testing in January 2008 is state-licensed.  It is not clear whether the Maryland CNC was used in January 2008.  However, 38 C.F.R. § 4.85(c) provides that Table VIa is to be used when indicated under the provisions of 38 C.F.R. § 4.86.  As there is an exceptional pattern of hearing impairment shown on both private and VA audiological examinations, 38 C.F.R. § 4.86 is applicable.   

The Board further notes that the Veteran has no service-connected disability other than his bilateral hearing loss, such that the provisions for SMC under 38 U.S.C.A. § 1114(s) involving a veteran who has a total (100 percent) disability rating for one service-connected disability, in addition to another disability rated as at least 60 percent disabling, are not for application.  See 38 C.F.R. § 3.350(i) (2013).

In sum, the Board concludes that having resolved all doubt in favor of the Veteran, a 100 percent disability rating is warranted for the Veteran's bilateral hearing loss for the entire period on appeal, as well as entitlement to SMC under 38 U.S.C.A. § 1114(k).


ORDER

For the entire period on appeal, entitlement to a 100 percent disability rating for bilateral hearing loss is granted, subject to the law and regulations governing payment of monetary benefits.

For the entire period on appeal, entitlement to SMC under 38 U.S.C.A. § 1114(k) is granted, subject to the law and regulations governing payment of monetary benefits.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


